 Case 1:19-cv-00434-TFM-B Document 1 Filed 08/02/19 Page 1 of 5                       PageID #: 1



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

INCHCAPE SHIPPING SERVICES, INC.,

Plaintiff

v.                                                            Case No.: 19-434

M/Y BRAMBLE, its engines,                                     FRCP 9(h)
tackle and appurtenances, In Rem, and                         In Admiralty
BRAMBLE HISTORICAL
EPIC COMPANIES, LLC,
In Personam,

Defendants.

                                    VERIFIED COMPLAINT

          Plaintiff, Inchcape Shipping Services, Inc. (“Inchcape”) files its Verified Complaint

against the M/Y BRAMBLE, her engines, tackle and appurtenances, in rem, and Bramble

Historical Epic Companies, LLC, in personam in a cause of action for breach of maritime contract,

and respectfully represents as follows:

                                          JURISDICTION

          1.     This is an admiralty and maritime claim within the meaning of 28 U.S.C. §1333,

Rule 9 (h) of the Federal Rules of Civil Procedure, and the Federal Maritime Lien Act, 46 U.S.C.

§31301, et seq.


                                             PARTIES

          2.     Plaintiff is a corporation organized and existing under the laws of Canada, with its

principal place of business in Quebec. Plaintiff is in the business of providing services to vessels

and vessel owners, charterers and operators which are necessary for the safe operation and




33902732 v1
 Case 1:19-cv-00434-TFM-B Document 1 Filed 08/02/19 Page 2 of 5                       PageID #: 2



navigation of vessels. This includes, but is not limited to, arranging for bunkers, supplies, repairs,

etc., and advancing the costs associated with same.


          3.    M/Y BRAMBLE is a 54-meter steel hulled vessel, ex-USCG cutter, now used a

pleasure yacht / recreational vessel. The BRAMBLE is now, or will be during this action within

this District and the jurisdiction of this Court.


          4.    Bramble Historical Epic Companies, LLC (BHEC) is, based on information and

belief, the owner of the M/Y BRAMBLE. BHEC is a foreign corporation, not registered to do

business in the State of Alabama.


                               CLAIMS AGAINST DEFENDANTS


          5.    At the request of BHEC and/or the charterer of the BRAMBLE or its authorized

agent, Inchcape provided necessaries to the BRAMBLE during the period March – April 2019.

Copies of the invoicing and/or disbursement account records in the amount of $178,000.00 are

attached and incorporated herein as Exhibit A. Additional sums may be owed relating to the

necessaries and services provided in an amount yet to be determined. Plaintiff reserves the right

to amend and supplement its damages claim.


          6.    The pre-arrest necessaries and services provided by Plaintiff to the M/Y

BRAMBLE were necessary for the operations of the vessel in its ordinary usage, and have a fair

market value in the total amount of $178,000.00 (exclusive of interest, costs and attorney’s fees),

none of which has been paid despite due demand therefore.


          7.    BHEC has failed to make payment to Plaintiff for such necessaries and services.




33902732 v1
 Case 1:19-cv-00434-TFM-B Document 1 Filed 08/02/19 Page 3 of 5                         PageID #: 3



          8.      As shown by the attached “Verification,” the foregoing allegations are true and

correct and within the admiralty jurisdiction of this Court.


          9.      Pursuant to the General Maritime Law and the Federal Maritime Lien Act, Plaintiff

has one or more maritime liens against the M/Y BRAMBLE totaling $178,000.00, plus pre-

judgment and post-judgment interest, costs, attorney’s fees and collection expenses.


          10.     Pursuant to the Federal Maritime Lien Act, Plaintiff is entitled to have this Court

recognize its lien(s) against the M/Y BRAMBLE and is additionally entitled to judgment against

the vessel in the full amount of its claims, plus interest, cots and attorney’s fees.


          11.     Further, based on the refusal of BHEC to pay the sums owed as mentioned

aforesaid, Plaintiff is entitled to (i) judgment against the M/Y BRAMBLE, its engines, tackle and

apparel, in rem, in the amount of its claims, plus interest, costs and attorney’s fees; (ii) to have the

M/Y BRAMBLE seized and sold by the United States Marshal or other person authorized by this

Court to satisfy these claims and said liens asserted herein by Plaintiff; and (iii) judgment against

BHEC, in personam. Plaintiff further shows that it is entitled to first monies received from the

sale following satisfaction of the expenses of the legal administration of the vessel while in

custodia legis.


          WHEREFORE, Plaintiff Inchcape Shipping Services, Inc., prays that citation be issued and

served upon the M/Y BRAMBLE, her engines, tackle and appurtenances, in rem, as well as

Bramble Historical Epic Companies, LLC, in personam, in the form and manner prescribed by

law, and that all persons claiming an interest in said vessel be cited to appear and answer the

matters herein, and that – after due proceedings are had – judgment be entered against the M/Y

BRAMBLE, her engines, tackle and appurtenances, in rem, as well as the Defendant Bramble


33902732 v1
 Case 1:19-cv-00434-TFM-B Document 1 Filed 08/02/19 Page 4 of 5                        PageID #: 4



Historical Epic Companies, LLC, in personam, and in favor of Plaintiff Inchcape Shipping

Services, Inc., in the sum of $178,000.00, plus interest, costs and attorney’s fees.


          Plaintiff further prays that the M/Y BRAMBLE, her engines, tackle and appurtenances, be

seized, condemned and sold to pay such sums, and for all other, further and different relief as

justice so requires.




          Done this the 2nd day of August, 2019.

                                                      Respectfully submitted,

                                                      s/John P. Kavanagh, Jr.
                                                      John P. Kavanagh, Jr.
                                                      Blake T. Richardson

                                                      Attorneys for Plaintiff
                                                      Inchcape Shipping Services, Inc.




OF COUNSEL:
Burr & Forman LLP
RSA Tower
11 North Water Street
Suite 22200
Mobile, Alabama 36602
Telephone: (251) 344-5151
Facsimile: (251) 344-9696
Email: jkavanagh@burr.com
       btrichardson@burr.com




INSTRUCTIONS TO U.S. MARSHAL:

The M/Y BRAMBLE is located, safely afloat, at EPIC Alabama Shipyard, 660 Dunlop Drive
// Mobile, Alabama.




33902732 v1
Case 1:19-cv-00434-TFM-B Document 1 Filed 08/02/19 Page 5 of 5   PageID #: 5
